Order issued November                 ,2012




                                               In The




                                       No. 05-12-00892-CV


                     AMERICAN HERITAGE CAPITAL, LP, Appellant



                            ALAN GONZALES, ET AL., Appellees


                                              ORDER

       We GRANT the appellees’ October 30, 2012 unopposed motion for an extension of time.

Alan Gonzales, appellee, shall file his brief on or before December 10, 2012. Dinah Gonzales,

appellee/cross-appellant, shall file her response to appellant’s motion to dismiss th~ cross-appeal on

or before November 12, 2012.